DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11-13 and 18-19 are objected to because of the following informalities: 
Applicant’s terminology in the claims appears to be a literal translation from a foreign language and is frequently grammatically incorrect. Additionally, much of the terminology is redundant and therefore somewhat confusing. It is suggested that, in addition to correcting the errors noted below, applicant consider removing repetitive and unnecessary language for the sake of clarity.
In claim 11: The amended recitation on lines 27-28 of “the crossbar” lacks antecedent basis because “a crossbar” is not recited until line 29. It is suggested that applicant change the articles so that the first recitation is properly positively recited.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Zur (US 2005/0179708) in view of Naka et al. (US 2009/0101064, hereafter Naka)
With respect to claim 11, Ben-Zur teaches a printing device (digital garment printing machine 10) for printing on textile surfaces (garment 68) as print workpieces (par. 34, 41) having: a machine base body (frame 112, par 54, Figs. 7A-7C), which features a lateral side and a longitudinal side and is designed to accommodate at least one print workpiece, a guiding means (Y-axis stage 118, par. 54, Figs. 7A-7C), which is arranged above the machine base body and extends across the print workpiece across the width of the machine base body, a printing means (Z-axis stage 22, par. 36), which is designed for printing on the print workpiece and is movably arranged on the guiding means across the width of the machine base body, wherein the printing means featuring at least one first printhead unit (printing heads array 20, par. 36) which is able to move on the guiding means across the width of the machine base body, the printhead unit featuring at least one printhead, which is designed to print at least one color of a print ink on the print workpiece, (par. 36), the machine base body featuring at least one translating means (X-axis stage 114, printing table assembly 160, par. 54, Figs. 7A-7C), upon which the print workpiece being accommodated is arranged and which is designed to change the position of the at least one print workpiece with respect to the machine base body, wherein at least one first translating means being provided for a first print workpiece, and at least one second translating means being provided for a second print workpiece, wherein the first print workpiece and the second print workpiece are able to move independently of one another beneath the guiding means with printhead unit in a longitudinal direction, (par. 54, Figs. 7A-7C), wherein the guiding means is designed as a portal guide having a crossbar which extends in a lateral direction (par. 54, Figs. 7A-7C), wherein the portal guide is designed for moving the printhead unit of the printing means along the lateral side of the machine base body 
Ben-Zur does not teach a second printhead unit, which is able to move on the guiding means across the width of the machine base body independently of and in relation to the first printhead unit, the at least two printhead units being able to move along separate guide paths on the guiding means, wherein the portal guide is movably supported with respect to the machine base body, the first printhead unit is movably supported on a front side of the portal guide crossbar and the second printhead unit is movably supported on a rear side of the portal guide crossbar, wherein the portal guide is designed for moving each of the printhead units of the printing means individually and independently along the lateral side and the longitudinal side of the machine base body to any printing-relevant area on a surface of the machine base body, wherein the number of printhead units in operation corresponds to the number of print workpieces to be printed on in parallel, and the printhead units are designed to print an image on the at least one print workpiece both collectively and independently of one another, wherein at least one of the first and second translating means and at least one of the first printhead unit, second printhead unit and portal guide simultaneously move relative to each other such that at least one of the first and second printhead units are moved between two of the printing-relevant areas at a velocity greater than a velocity at which the at least one of the first and second printhead units could be moved between the two printing-relevant areas by moving only the at least one of the first printhead unit, second printhead unit and portal guide.
Naka teaches a printing device for printing on print workpieces having: a machine base body (base 11, par. 84), a guiding means (arm member 4, par. 84) which is arranged above the machine base body and extends across the print workpiece across the width of the machine 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Ben-Zur to include a movably supported portal guide and first and second printhead units, wherein the first printhead unit is movably supported on a front side of the cross bar and the second printhead unit is movably supported on a rear side of the crossbar and can operate independently of one another, as taught by Naka, in order to apply an image to the substrate more efficiently using multiple printheads.
	Although Ben-Zur and Naka do not explicitly teach the claimed relative movement of the structures in the amended claim language, this would appear to be an intended use of the printing device, and as the structure taught by Ben-Zur, as modified by Naka, would be capable of performing in the claimed manner, it is considered to be taught by the references.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Zur in view of Naka, as in the above rejection, and further in view of Gothait et al. (US 2010/0066779, hereafter Gothait)
	With respect to claim 12, Ben-Zur, as modified by Naka, teaches all that is claimed, as in the above rejection, except wherein the translating means features a conveyor belt which is designed to convey the at least one print workpiece on the machine base body at least in a direction along the longitudinal side of the machine base body.
	However, it is well known to use a conveyor belt as a translating means for a printing apparatus. For example, Gothait teaches a printing device comprising a translating means featuring a conveyor belt (conveyor 120) upon which a print workpiece (print medium 10) being accommodated is arranged and which is designed to convey the at least one print workpiece to
change the position of the at least one print workpiece with respect to printing means (jetting array housings 250).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the invention of Ben-Zur to use a conveyor belt as a translating means, as taught by Gothait, in order to efficiently move the print workpiece along the machine body and past the printing means.

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Zur in view of Naka as applied to claims 11 and 13 above, and further in view of Baiges. (US 2003/0137550)

Baiges teaches a method of printing wherein a plurality of printhead units (printhead assemblies 14, 16) print a printed image on a print workpiece collectively. (par. 25, Fig. 1)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the modified device of Ben-Zur in a printing method in which the printhead units printed on a print workpiece collectively, as taught by Baiges, in order to be able to produce an image more efficiently on a single print workpiece.
With respect to claim 19, Ben-Zur, as modified by Naka and Baiges, teaches the first printhead unit is moved along a first longitudinal side of the guiding means, and the at least second printhead unit is moved along a second longitudinal side of the guiding means. (Naka, par. 84-94, Figs. 1A-1B)

Response to Arguments
Applicant’s arguments filed August 3, 2021 have been considered but are not persuasive. As discussed in the above rejection, the amended claim language added to claim 11 recites an intended use of the printing device. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JILL E CULLER/Primary Examiner, Art Unit 2853